(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuaNto,° el demandante apelado presentó una moción solici-tando la desestimación del recurso interpuesto en este caso, por ser frívolo, acompañando a su moción uña certificación contentiva de parte del récord; y
Por cuanto, según ha resuelto repetidamente esta corte, en casos en que la sentencia apelada se dicta a base de alegaciones y pruebas, es necesario conocer la prueba para resolver la cuestión de frivo-lidad ; . ¡
Por tanto, se resuelve no haber lugar a la desestimación soli-citada.